 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDyna-Fab, Corp. and International Union, UnitedAutomobile, Aerospace & Agricultural Imple-ment Workers of America, UAW, Petitioner.Case 25-RC-795830 April 1984SUPPLEMENTAL DECISION ANDCERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 13 October 1983 and the hearing offi-cer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots showsseven for and six against the Petitioner, with nochallenged ballots.The Board has reviewed the record in light ofthe exceptions and brief, has adopted the hearingofficer's findings' and recommendations as modi-fied below, and finds that a certification of repre-sentative should be issued.About 3 October 1983 the Petitioner sent a letterto the Employer's employees reading in part:INITIATION FEES: It is the policy in Region3 (Indiana and Kentucky) that at the time ofan NLRB election, to extend to ALL work-ers in the plant, the opportunity of joiningthe UA W WITHOUT paying an InitiationFee. The employees in your plant will havethis opportunity.The hearing officer found that the Petitioner'sstatement was ambiguous and arguably contra-vened the principle enunciated in NLRB v. SavairMfg. Co., 414 U.S. 270 (1973), that a union promiseto waive membership initiation fees only for em-ployees who sign dual purpose authorization cardsbefore an election constitutes grounds for settingaside the election. She found that employees mightreasonably construe the words "at the time of theelection" to mean "until" or "prior to" the elec-tion, implying that fees would be waived only foremployees who applied for membership before theelection.The hearing officer further found, however, thatthe Petitioner's actual policy regarding waiver ofinitiation fees was lawful and the Petitioner's repre-sentative clearly explained it to 9 of 13 eligibleI We note that King Wholesale, 264 NLRB No. 118 (Sept. 20, 1982),which the hearing officer cited on pp. 2 and 3 of her report, was subse-quently reconsidered and vacated by the Board at 266 NLRB 1163(1983).270 NLRB No. 73voters at a meeting 17 August 1983.2 The hearingofficer concluded that it was unlikely that employ-ees who attended the meeting would misinterpretthe 3 October letter and that it was reasonable toconclude that those present conveyed the Petition-er's explanation to those who did not attend. Thehearing officer also found that all 10 authorizationcards3were signed by employees at the 17 Augustmeeting and that no additional cards or member-ship applications were subsequently received by thePetitioner. She therefore concluded that no em-ployees signed cards or membership applicationsrelying on the representations in the 3 Octoberletter. Accordingly, the hearing officer recom-mended that the Employer's objection be over-ruled.Although agreeing with the hearing officer thatthe objection should be overruled, we rely solelyon her finding that all authorization cards weresigned before the 3 October letter was distributed,and that no additional authorization cards or mem-bership applications were signed after 3 October.We find the Savair rationale inapplicable undersuch circumstances. The Savair Court was con-cerned that a waiver of initiation fees only forthose employees who apply for membership or signauthorization cards before an election constitutesthe buying of endorsements by the union, paints afalse portrait of the extent of employee supportduring an election campaign, and may cause someemployees who sign up as a result of the waiver tovote for the union out of a sense of moral obliga-tion. In the case where, as here, an arguably am-biguous waiver of initiation fees did not result inthe execution of any authorization cards or mem-bership applications, no endorsements were pur-chased and no false portrait of employee supportcould have been painted. Nor would any employ-ees have felt morally impelled to vote for the Peti-tioner based on a benefit extended by the Union inconnection with signing a card or joining. Finally,the cards the employees executed did not constituteapplications for membership.2 The Petitioner's policy provides for waiver of initiation fees for allemployees who apply for union membership both before and after anelection, and before a specific postelection "cutoff' date the employeesestablish after the election. Fees are waived for all employees who jointhe Union before the "cutoff' date, regardless of whether they were em-ployed by the Employer at the time of the election.Ten employees attended the meeting, nine of whom were eligible tovote at the time of the election.3 The hearing officer noted that the signed cards were single purposecards, which authorized the Petitioner to represent the signer for collec-tive-bargaining purposes, but did not constitute an application for mem-bership.394 DYNA-FAB, CORP.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the validballots have been cast for International Union,United Automobile, Aerospace & Agricultural Im-plement Workers of America, UAW and that it isthe exclusive collective-bargaining representativeof the employees in the following appropriate unit:All production and maintenance employees ofthe Employer at its West Lebanon, Indiana, fa-cility; BUT EXCLUDING all office clericalemployees, and all guards, professional em-ployees and supervisors as defined in the Act.395